Case 2:20-cv-15569-BRM-ESK Document 1 Filed 11/05/20 Page 1 of 18 PageID: 1




HALPER SADEH LLP
Zachary Halper, Esq.
186 Darwin Lane
North Brunswick, NJ 08902
Tel: (212) 763-0060
Fax: (646) 776-2600
Email: zhalper@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

    RICHARD HILLEL,                                  Case No:

            Plaintiff,
                                                     COMPLAINT FOR VIOLATION OF
            v.                                       THE FEDERAL SECURITIES LAWS

    AMAG PHARMACEUTICALS, INC.,                      JURY TRIAL DEMANDED
    JOHN A. FALLON, PAUL FONTEYNE,
    DAVID JOHNSON, SCOTT MYERS,
    KATHRINE O’BRIEN, ANNE M.
    PHILLIPS, GINO SANTINI, DAVEY S.
    SCOON, and JAMES SULAT,

            Defendants.


       Plaintiff Richard Hillel (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                 NATURE OF THE ACTION

       1.        This is an action against AMAG Pharmaceuticals, Inc. (“AMAG” or the

“Company”) and its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(e), 14(d)(4), and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), 15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a), and Rule 14d-9 promulgated



                                                1
Case 2:20-cv-15569-BRM-ESK Document 1 Filed 11/05/20 Page 2 of 18 PageID: 2




thereunder by the SEC, 17 C.F.R. § 240.14d-9, in connection with the proposed acquisition (the

“Proposed Transaction”) of AMAG by Covis Mergerco Inc. (“Merger Sub”), an indirect wholly

owned subsidiary of Covis Group S.à r.l. (“Covis”).

                                 JURISDICTION AND VENUE

         2.    The claims asserted herein arise under and pursuant to Sections 14(e), 14(d)(4),

and 20(a) of the Exchange Act (15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a)) and Rule 14d-9

promulgated thereunder by the SEC (17 C.F.R. § 240.14d-9).

         3.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company conducts business in New Jersey,

including through the sale of its products.

         5.    In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                              PARTIES

         6.    Plaintiff is, and has been at all relevant times hereto, an owner of AMAG common

stock.

         7.    Defendant AMAG is a pharmaceutical company that develops, manufactures, and

commercializes therapeutics for maternal and women’s health, and anemia management in the




                                                  2
Case 2:20-cv-15569-BRM-ESK Document 1 Filed 11/05/20 Page 3 of 18 PageID: 3




United States. The Company is incorporated in Delaware. The Company’s common stock trades

on the NASDAQ Global Select Market under the ticker symbol, “AMAG.”

       8.      Defendant John A. Fallon (“Fallon”) is a director of the Company.

       9.      Defendant Paul Fonteyne (“Fonteyne”) is a director of the Company.

       10.     Defendant David Johnson (“Johnson”) is a director of the Company.

       11.     Defendant Scott Myers (“Myers”) is President, Chief Executive Officer (“CEO”),

and a director of the Company.

       12.     Defendant Kathrine O’Brien (“O’Brien”) is a director of the Company.

       13.     Defendant Anne M. Phillips (“Phillips”) is a director of the Company.

       14.     Defendant Gino Santini (“Santini”) is Chairman of the Board of the Company.

       15.     Defendant Davey S. Scoon (“Scoon”) is a director of the Company.

       16.     Defendant James Sulat (“Sulat”) is a director of the Company.

       17.     Defendants Fallon, Fonteyne, Johnson, Myers, O’Brien, Phillips, Santini, Scoon,

and Sulat are collectively referred to herein as the “Individual Defendants.”

       18.     Defendants AMAG and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

   A. Background of the Company and the Proposed Transaction

       19.     AMAG is a commercial-stage biopharmaceutical company focused on bringing

innovative products to patients with unmet medical needs.

       20.     AMAG markets products that support the health of patients in the areas of

hematology and maternal health, including Feraheme® (ferumoxytol injection) for intravenous

use, indicated for the treatment of iron deficiency anemia in adults, Makena®




                                                3
Case 2:20-cv-15569-BRM-ESK Document 1 Filed 11/05/20 Page 4 of 18 PageID: 4




(hydroxyprogesterone caproate injection) auto-injector, a progestin indicated to reduce the risk of

preterm birth in certain women.

       21.     AMAG’s portfolio also includes two product candidates, AMAG-423 (digoxin

immune fab (ovine)), which was being studied for the treatment of severe preeclampsia in pregnant

women, and ciraparantag, which was being studied as an anticoagulant reversal agent.

       22.     In December 2019, Covis approached AMAG indicating it was interested in

acquiring the global rights to Feraheme. AMAG communicated it would not consider a sale of

Feraheme at the time given that AMAG was anticipating undertaking an exploration of a

potential sale of its women’s health assets.

       23.     Beginning in January 2020, AMAG entered into discussions with numerous third

parties to sell all or some its women’s health assets, including Intrarosa (prasterone), a steroid to

alleviate pain during intercourse, and Vyleesi (bremelanotide injection), an “as needed” therapy

for women that is used in anticipation of sexual activity. Discussions continued throughout 2020.

       24.     AMAG focused on the divestiture of its women’s health business in February,

March, and April 2020.

       25.     On April 7, 2020, Covis sent a non-binding letter of interest to acquire AMAG for

$11.00 per share (the “April Proposal”).

       26.     Throughout April 2020, AMAG “continued to focus on the divestiture of the

women’s health assets.”

       27.     On May 21, 2020, AMAG announced the sale of its rights to Intrarosa to Millicent

Pharma Limited (“Millicent”). The Company continued to work to divest its rights to develop and

commercialize Vyleesi.

       28.     On July 13, 2020, Covis sent a non-binding letter of interest to acquire AMAG for




                                                 4
Case 2:20-cv-15569-BRM-ESK Document 1 Filed 11/05/20 Page 5 of 18 PageID: 5




$11.50 per share and the potential for additional cash payments (the “CVRs”) of up to an aggregate

of $1.50 per share if certain sales and regulatory milestones were achieved (the “July 13

Proposal”).

       29.     Between July 14 and July 27, 2020, Goldman Sachs and Co., LLC (“Goldman

Sachs”), AMAG’s financial advisor, purportedly reached out to eight identified parties potentially

interested in acquiring AMAG.

       30.     On July 23, 2020, AMAG announced it entered into an exclusive licensing

agreement with Norgine B.V. to develop and commercialize ciraparantag in Europe, Australia, and

New Zealand.

       31.     On July 23, 2020, Covis sent a revised non-binding letter of interest to acquire

AMAG for $13.00 per share in cash with a six-week exclusivity period (the “July 23 Proposal”).

       32.     On July 27, 2020, AMAG announced the termination of its license agreement with

Palatin Technologies, Inc. and the return of its rights to develop and commercialize Vyleesi.

       33.     Over the next several weeks, Goldman contacted eight additional parties who

purportedly might have been interested in acquiring AMAG. According to the Solicitation

Statement, the 16 parties contacted by Goldman declined to pursue an opportunity with AMAG.

       34.     On September 1, 2020, Covis sent a revised non-binding letter of interest to acquire

AMAG for $13.00 per share in cash with an exclusivity period lasting until September 30, 2020

(the “September 1 Proposal”).

       35.     Defendant Myers and Goldman communicated to Covis, on behalf of the Board,

that $13.00 was inadequate and that Covis would have to raise its offer for the Board to consider

exclusivity.

       36.     On September 9, 2020, Covis sent a revised non-binding letter of interest to acquire




                                                5
Case 2:20-cv-15569-BRM-ESK Document 1 Filed 11/05/20 Page 6 of 18 PageID: 6




AMAG for $13.75 per share in cash with an exclusivity period lasting until September 30, 2020

(the “September 9 Proposal”).

       37.     On October 1, 2020, AMAG and Covis executed a definitive merger agreement and

announced that they had entered into such an agreement under which Covis will acquire AMAG

for $13.75 per share in cash. The press release states, in pertinent part:

          Covis Group Announces Agreement to Acquire AMAG Pharmaceuticals

       October 01, 2020 10:45 ET | Source: AMAG Pharmaceuticals, Inc.

          Addition of AMAG’s category leading treatments positions Covis to become a
         global market leader of therapeutic solutions for life-threatening conditions and
                                        chronic illnesses

          Covis will commence a tender offer to acquire all the outstanding shares of
          AMAG for a purchase price of $13.75 per share in cash, or approximately
        $647 million, including debt obligations expected to be assumed or repaid net of
                                              cash

                Transaction expected to close in November 2020 post tender offer

       LUXEMBOURG, ZUG, Switzerland and WALTHAM, Mass., Oct. 01, 2020
       (GLOBE NEWSWIRE) -- Covis Group S.à r.l. (“Covis”) and AMAG
       Pharmaceuticals, Inc. (NASDAQ: AMAG) today announced that they have entered
       into a definitive agreement under which Covis will acquire AMAG for $13.75 per
       share in cash, or approximately $498 million on a fully diluted basis and
       approximately $647 million on an enterprise basis, including debt obligations
       expected to be assumed or repaid net of cash. The offer represents a premium of
       approximately 46% to the closing price of AMAG’s common stock on September
       30, the last full trading day prior to the announcement.

       Commenting on the transaction, Covis CEO Michael Porter said, “AMAG’s
       category leading treatments are strong strategic complements to our existing
       therapeutic portfolio. Through this combination, we believe we will be able to
       unlock value for all of our stakeholders, employees and patients through the
       effective and efficient management of these products, coupled with our two
       companies’ longstanding commitment to expanding patient access to therapy and
       putting patient interests first. At Covis, we never lose sight that our patients are our
       paramount concern. We look forward to engaging with the talented team at AMAG
       as we work together to plan the integration of our two organizations.”




                                                  6
Case 2:20-cv-15569-BRM-ESK Document 1 Filed 11/05/20 Page 7 of 18 PageID: 7




     AMAG CEO Scott Myers added, “In the beginning of 2020, AMAG announced
     that the company had undertaken a strategic review of our product portfolio and
     strategy, the guiding principles of which included driving near- and long-term
     profitability and enhancing shareholder value. This strategic review resulted in the
     company pursuing and accomplishing the divestiture of its women’s health assets,
     and other efforts to streamline and strengthen the core business to position AMAG
     for the future. Following this initial transformation, our Board of Directors and
     management team, together with independent legal and financial advisors,
     thoroughly evaluated the transaction with Covis as well as other strategic options
     and concluded that it represents the most compelling opportunity for shareholders,
     providing them certain and immediate cash value. We believe Covis is the right
     partner for AMAG, especially in light of Covis’ shared commitment to ensuring
     that our therapies will reach patients in need. We are confident the work we’ve done
     will continue to thrive under Covis’ leadership.”

     The completion of the tender offer is subject to customary closing conditions,
     including the tender of at least a majority of the outstanding shares of AMAG’s
     common stock, the expiration or termination of the waiting period under the Hart-
     Scott-Rodino Antitrust Improvements Act of 1976, and other customary conditions.
     Following the successful completion of the tender offer, an indirect, wholly owned
     subsidiary of Covis will merge with AMAG (the “merger”) and the outstanding
     AMAG shares not tendered in the tender offer will be converted into the right to
     receive the same $13.75 per share in cash paid in the tender offer. The tender offer
     is expected to commence in October 2020. Covis plans to finance the transaction
     with cash on hand, and a combination of committed debt and equity financing.
     There is no financing condition to the obligations of Covis to consummate the
     transaction.

     As part of the transaction, Covis intends to enter into an amended and restated credit
     facility with its current lenders (the “Lenders”), pursuant to which the Lenders will
     provide up to a $460 million senior secured incremental term loan and a $55 million
     secured revolver (the “Covis Debt Financing”). The proceeds from the Covis Debt
     Financing, plus equity commitments from Covis’ equity sponsor, will be used to
     pay the cash purchase price for the transaction and repay any of the existing AMAG
     debt that is not assumed. The Covis Debt Financing amount will be added to Covis’
     current $450 million term loan facility with the Lenders. As the merger will result
     in a change of control under the terms of AMAG’s Indenture governing its 3.25%
     Convertible Senior Unsecured Notes Due 2022 (the “Convertible Notes”), the
     holders of the Convertible Notes will have the right to put at par the Convertible
     Notes held by them for a period of twenty business days following the closing of
     the merger.

     All Board members and executive officers of AMAG have agreed to tender their
     shares in favor of the transaction. The transaction, which has been unanimously
     approved by the Board of Directors of each company, is expected to close in




                                              7
Case 2:20-cv-15569-BRM-ESK Document 1 Filed 11/05/20 Page 8 of 18 PageID: 8




       November 2020, pending Hart-Scott-Rodino (HSR) approval and the conditions to
       the tender offer being satisfied.

       Goldman Sachs & Co. LLC is acting as exclusive financial advisor, and Goodwin
       Procter LLP is acting as legal advisor to AMAG. Paul, Weiss, Rifkind, Wharton
       and Garrison LLP is acting as legal advisor to Covis.

       About Covis
       Covis is headquartered in Luxembourg with operations in Zug, Switzerland and is
       a global specialty pharmaceutical company that markets therapeutic solutions for
       patients with life-threatening conditions and chronic illnesses. Additional
       information is available at www.covispharma.com.

       About AMAG
       AMAG is a commercial-stage biopharmaceutical company focused on bringing
       innovative products to patients with unmet medical needs. The company does this
       by leveraging its development and commercial expertise to invest in and grow its
       pharmaceutical products across a range of therapeutic areas. For additional
       company information, please visit www.amagpharma.com.

       AMAG Pharmaceuticals®, the logo and designs are registered trademarks of
       AMAG Pharmaceuticals, Inc.

       38.     On    October     15,    2020,   the   Company    filed   a   Schedule     14D-9

Solicitation/Recommendation Statement under Section 14(d)(4) of the Exchange Act (the

“Solicitation Statement”) with the SEC in connection with the Proposed Transaction.

   B. The Solicitation Statement Contains Materially False and Misleading Statements and
      Omissions

       39.     The Solicitation Statement, which recommends that AMAG shareholders tender

their shares to Merger Sub in connection with the Proposed Transaction, omits and/or

misrepresents material information concerning: (i) the Company’s financial projections; and (ii)

the financial analyses performed by the Company’s financial advisor, Goldman Sachs, in

connection with its fairness opinion.

       40.     The omission of the material information (referenced below) renders the following

sections of the Solicitation Statement false and misleading, among others: (i) Recommendation of

the Board; (ii) Reasons for the Recommendation of the Company Board; (iii) Opinion of the

                                                8
Case 2:20-cv-15569-BRM-ESK Document 1 Filed 11/05/20 Page 9 of 18 PageID: 9




Company’s Financial Advisor; and (iv) Certain Prospective Financial Information.

       41.      The tender offer in connection with the Proposed Transaction is set to expire at

midnight (New York City time) on November 12, 2020 (the “Expiration Date”). It is imperative

that the material information that was omitted from the Solicitation Statement be disclosed to the

Company’s shareholders prior to the Expiration Date to enable them to make an informed decision

as to whether to tender their shares. Plaintiff may seek to enjoin Defendants from closing the tender

offer or the Proposed Transaction unless and until the material misstatements and omissions

(referenced below) are remedied. In the event the Proposed Transaction is consummated, Plaintiff

may seek to recover damages resulting from Defendants’ misconduct.

             1. Material Omissions Concerning the Company’s Financial Projections

       42.      The Solicitation Statement omits material information concerning the Company’s

financial projections.

       43.      The Solicitation Statement provides that the Company’s management prepared

certain non-public unaudited prospective financial information for fiscal years 2020 through 2040

in connection with its evaluation of potential strategic alternatives and the Proposed Transaction

(the “Management Projections”).

       44.      The Management Projections were provided to: (i) the Board to consider, analyze,

and evaluate the Proposed Transaction; and (ii) Goldman Sachs in connection with its fairness

opinion to the Board and to perform related financial analyses.

       45.      With respect to the Management Projections, the Solicitation Statement fails to

disclose all line items underlying Total Product Revenue, Gross Profit, Total Operating Expenses,




                                                 9
Case 2:20-cv-15569-BRM-ESK Document 1 Filed 11/05/20 Page 10 of 18 PageID: 10




and Total Other.1

       46.      The disclosure of this information is material because it would provide the

Company’s shareholders with a basis to project the future financial performance of the Company

and would allow shareholders to better understand the financial analyses performed by the

Company’s financial advisor in support of its fairness opinion. Shareholders cannot hope to

replicate management’s inside view of the future prospects of the Company. Without such

information, which is uniquely possessed by Defendant(s) and the Company’s financial advisor,

the Company’s shareholders are unable to determine how much weight, if any, to place on the

Company’s financial advisor’s fairness opinion in determining whether to tender their shares in

connection with the Proposed Transaction.

       47.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

             2. Material Omissions Concerning Goldman Sachs’ Analyses

       48.      In connection with the Proposed Transaction, the Solicitation Statement omits

material information concerning analyses performed by Goldman Sachs.

       49.      The Solicitation Statement provides that, in connection with its fairness opinion

and related financial analyses, Goldman Sachs reviewed “certain net operating loss carryforwards

of the Company, as approved for Goldman Sachs’ use by the Company” (the “NOL Forecasts”).

See Solicitation Statement at 24.



1
   Although “Total Product Revenue” purportedly reflects the sum of the parts analysis of
Feraheme, Feraheme Imaging, Feraheme AG, Makena, and Ciraparantag, the Solicitation
Statement fails to provide a corresponding breakdown of revenue for these items. This
information must also be disclosed for the reasons mentioned infra ¶ 54. Further, “Total Other”
is defined as including “OUS Ciraparantag Royalty/Milestone Income, Intrarosa Milestone
Income and Required Minimum Production Obligations” but none of these individual line
items have been disclosed. See Solicitation Statement at 33.

                                               10
Case 2:20-cv-15569-BRM-ESK Document 1 Filed 11/05/20 Page 11 of 18 PageID: 11




       50.     The Solicitation, however, fails to adequately disclose the NOL Forecasts.

       51.     The Solicitation Statement provides that “Goldman Sachs calculated, based on the

Management Projections and other projected financial information provided by AMAG

management, unlevered free cash flows for the years 2020 through 2040 for use in its final

financial analyses relating to the Management Projections.” See Solicitation Statement at 33.

       52.     The Solicitation Statement, however, fails to adequately disclose the “other

projected financial information provided by AMAG management.”

       53.     The Solicitation Statement fails to disclose the following concerning Goldman

Sachs’ “Illustrative Sum-of-the-Parts Discounted Cash Flow Analysis”: (1) the Company

management’s risk-adjusted estimates of the unlevered free cash flows to be generated from each

of Feraheme, Makena and Ciraparantag for the period from June 30, 2020 through 2040, and all

underlying line items;2 (2) the NOL Forecasts; (3) the individual inputs and assumptions

underlying the discount rates ranging from 10.5% to 12.5%; (4) the Company management’s

estimates of revenues expected in connection with certain Intrarosa Milestones payments and

expenses expected in connection with each of AMAG-423 and Vyleesi; (5) the Company

management’s estimates of research and development costs of the Company that are required to

support the Company’s existing products and that had not been allocated to specific product

candidates; (6) the Company management’s estimates of corporate costs of the Company that are

required to support the Company’s existing products and for the Company to remain as a

standalone company and that had not been allocated to specific product candidates; (7) the net debt

of the Company as of June 30, 2020; and (8) the total number of fully diluted outstanding Shares



2
  Additionally, the Solicitation Statement fails to disclose the specific risk adjustments the
Company’s management made to these estimates and further fails to quantify the risk adjustments
and their impact on these estimates.

                                               11
Case 2:20-cv-15569-BRM-ESK Document 1 Filed 11/05/20 Page 12 of 18 PageID: 12




as of September 25, 2020.

       54.     A reasonable investor would find this information material to assess whether the

Proposed Transaction provides the greatest value to shareholders, including whether it provides

greater value to shareholders than AMAG licensing or selling some or all of its remaining assets.

This information is even more material in light of the fact that AMAG contemplated selling its

global rights to Feraheme to Covis in December 2019 and actually licensed or sold some of its

assets this year, including the sale of its rights in Intrarosa to Millicent in May 2020 and the entry

into a licensing agreement in July 2020 with Norgine B.V. to develop and commercialize

ciraparantag in Europe, Australia, and New Zealand.

       55.     The Solicitation Statement fails to disclose the following concerning Goldman

Sachs’ “Illustrative Present Value of Future Share Price Analysis”: (1) the individual inputs and

assumptions underlying the illustrative one-year forward EV / Revenue multiples of 2.0x to 3.0x

and illustrative discount rate of 11.6%; (2) the Company’s forecasted net debt for each of the fiscal

years 2021 to 2024; and (3) the number of fully diluted outstanding shares of the Company as of

September 25, 2020.

       56.     The Solicitation Statement fails to disclose the following concerning Goldman

Sachs’ “Premia Analysis”: (1) the transactions observed by Goldman Sachs; and (2) the premiums

paid in each transaction.

       57.     The valuation methods, underlying assumptions, and key inputs used by

Goldman Sachs in rendering its purported fairness opinion must be fairly disclosed to AMAG

shareholders. The description of Goldman Sachs’ fairness opinion and analyses, however, fails to

include key inputs and assumptions underlying those analyses. Without the information described

above, AMAG shareholders are unable to fully understand Goldman Sachs’ fairness opinion and




                                                 12
Case 2:20-cv-15569-BRM-ESK Document 1 Filed 11/05/20 Page 13 of 18 PageID: 13




analyses, and are thus unable to determine how much weight, if any, to place on them in

determining whether to tender their shares in connection with the Proposed Transaction. This

omitted information, if disclosed, would significantly alter the total mix of information available

to the Company’s shareholders.

                                           COUNT I
                      For Violations of Section 14(e) of the Exchange Act
                                   Against All Defendants
       58.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       59.     Section 14(e) of the Exchange Act states, in relevant part:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       60.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Solicitation Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(e) of the Exchange Act.

       61.     Each of the Individual Defendants, by virtue of their positions within the Company

as officers and/or directors, were aware of materially false and/or misleading and/or omitted

information but failed to disclose such information, in violation of Section 14(e) of the Exchange

Act. Defendants, by use of the mails and means and instrumentalities of interstate commerce,

solicited and/or permitted the use of their names to file and disseminate the Solicitation Statement

with respect to the Proposed Transaction.

       62.     The false and misleading statements and omissions in the Solicitation Statement are



                                                13
Case 2:20-cv-15569-BRM-ESK Document 1 Filed 11/05/20 Page 14 of 18 PageID: 14




material in that a reasonable shareholder would consider them important in deciding whether to

tender their shares in connection with the Proposed Transaction.

        63.     Defendants acted knowingly or with deliberate recklessness in filing or causing the

filing of the materially false and misleading Solicitation Statement.

        64.     By reason of the foregoing, Defendants violated Section 14(e) of the Exchange Act.

        65.     Because of the false and misleading statements in the Solicitation Statement,

Plaintiff is threatened with irreparable harm.

                                          COUNT II
    For Violations of Section 14(d)(4) of the Exchange Act and Rule 14d-9 Promulgated
                                         Thereunder
                                  Against All Defendants
        66.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

        67.     Defendants caused the Solicitation Statement to be issued with the intent to solicit

shareholder support for the Proposed Transaction.

        68.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers. Specifically, Section

14(d)(4) states, in relevant part:

        Any solicitation or recommendation to the holders of such a security to accept or
        reject a tender offer or request or invitation for tenders shall be made in accordance
        with such rules and regulations as the Commission may prescribe as necessary or
        appropriate in the public interest or for the protection of investors.

        69.     SEC Rule 14d-9(d), adopted to implement Section 14(d)(4) of the

Exchange Act, states, in relevant part:

        Any solicitation or recommendation to holders of a class of securities referred to in
        section 14(d)(1) of the Act with respect to a tender offer for such securities shall
        include the name of the person making such solicitation or recommendation and
        the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
        or a fair and adequate summary thereof[.]

                                                 14
Case 2:20-cv-15569-BRM-ESK Document 1 Filed 11/05/20 Page 15 of 18 PageID: 15




       70.     In accordance with SEC Rule 14d-9, Item 8 of Schedule 14D-9 requires that a

company:

       Furnish such additional material information, if any, as may be necessary to make
       the required statements, in light of the circumstances under which they are made,
       not materially misleading.

       71.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Solicitation Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(d)(4) of the Exchange Act and SEC Rule 14d-9.

       72.     Each of the Individual Defendants, by virtue of their positions within the Company

as officers and/or directors, were aware of materially false and/or misleading and/or omitted

information but failed to disclose such information, in violation of Section 14(d)(4) of the

Exchange Act and SEC Rule 14d-9. Defendants, by use of the mails and means and

instrumentalities of interstate commerce, solicited and/or permitted the use of their names to file

and disseminate the Solicitation Statement with respect to the Proposed Transaction.

       73.     Defendants acted knowingly or with deliberate recklessness in filing the materially

false and misleading Solicitation Statement which omitted material information.

       74.     The false and misleading statements and omissions in the Solicitation Statement are

material in that a reasonable shareholder would consider them important in deciding whether to

tender their shares in connection with the Proposed Transaction.




                                               15
Case 2:20-cv-15569-BRM-ESK Document 1 Filed 11/05/20 Page 16 of 18 PageID: 16




                                           COUNT III
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants
       75.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       76.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Solicitation Statement filed with the SEC, they had the power to and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the false and misleading Solicitation Statement.

       77.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause the statements to be corrected. As officers and/or directors of a publicly

owned company, the Individual Defendants had a duty to disseminate accurate and truthful

information with respect to the Solicitation Statement, and to correct promptly any public

statements issued by the Company which were or had become materially false or misleading.

       78.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Solicitation Statement and had the ability to prevent the issuance of the

statements or to cause the statements to be corrected. The Solicitation Statement at issue contains


                                                 16
Case 2:20-cv-15569-BRM-ESK Document 1 Filed 11/05/20 Page 17 of 18 PageID: 17




the recommendation of the Individual Defendants to tender their shares pursuant to the Proposed

Transaction. Thus, the Individual Defendants were directly involved in the making of the

Solicitation Statement.

       79.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Proposed Transaction. The Solicitation Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the Individual

Defendants.

       80.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       81.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Sections 14(e), 14(d)(4), and Rule

14d-9 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of

the Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

the tender offer in connection with the Proposed Transaction, unless and until Defendants disclose

and disseminate the material information identified above to the Company’s shareholders;




                                               17
Case 2:20-cv-15569-BRM-ESK Document 1 Filed 11/05/20 Page 18 of 18 PageID: 18




       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding Plaintiff rescissory damages;

       C.      Declaring that Defendants violated Sections 14(e), 14(d)(4), and 20(a) of the

Exchange Act, and Rule 14d-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expenses and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.



Dated: November 5, 2020                               Respectfully submitted,

                                                      HALPER SADEH LLP

                                                      /s/Zachary Halper
                                                      Zachary Halper, Esq.
                                                      186 Darwin Lane
                                                      North Brunswick, NJ 08902
                                                      Telephone: (212) 763-0060
                                                      Facsimile: (646) 776-2600
                                                      Email: zhalper@halpersadeh.com

                                                      Daniel Sadeh, Esq. (pro hac vice application
                                                      forthcoming)
                                                      667 Madison Avenue, 5th Floor
                                                      New York, NY 10065
                                                      Telephone: (212) 763-0060
                                                      Facsimile: (646) 776-2600

                                                      Counsel for Plaintiff




                                                 18
